Citation Nr: 1808594	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  07-19 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for residuals of cold injury to the face, ears, hands, and feet.

2. Entitlement to service connection for hypertension.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1977 to February 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. It was last before the Board in May 2016, when it was remanded for a hearing. 

In a March 2015 Rating Decision, the RO granted service connection for hepatitis C with a 100 percent rating, effective May 27, 2014. The RO also granted special monthly compensation and eligibility to Dependent's Educational Assistance under chapter 35, both effective May 27, 2014. 

In a statement dated April 2017, the Veteran withdrew his claims for service connection for residuals of cold injury to face and ears, hypertension, and entitlement to a total disability rating based on individual unemployability (TDIU). 

In the Veteran's April 2015 VA Form 9 he requested a Board hearing regarding his claims for an increased rating for posttraumatic stress disorder (PTSD) and an earlier effective date for his service connection grant of PTSD. The Veteran has not yet been scheduled for a hearing with regard to these issues and the Board will not adjudicate these issues in this decision. 


FINDINGS OF FACT

1. In April 2017, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his appeal of entitlement to service connection for residuals of cold injury to the face, ears, hands, and feet.

2. In April 2017, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his appeal of entitlement to service connection for hypertension.

3. In April 2017, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his appeal of entitlement to service connection for a TDIU.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal by the Veteran concerning the issue of entitlement to service connection for residuals of cold injury to the face, ears, hands, and feet have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2. The criteria for withdrawal of a substantive appeal by the Veteran concerning the issue of entitlement to service connection for hypertension have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

3. The criteria for withdrawal of a substantive appeal by the Veteran concerning the issue of entitlement to service connection for a TDIU have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202. Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.

In a statement dated April 2017, the Veteran withdrew his claims for service connection for residuals of cold injury to face and ears, hypertension, and entitlement to a total disability rating based on individual unemployability (TDIU). The Veteran noted that he is satisfied with the RO decision in April 2015 granting a 100 percent rating for hepatitis C and chapter 35 benefits. The Veteran has withdrawn this appeal and there remain no allegations of error of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The claim of entitlement to service connection for residuals of cold injury to the face, ears, hands, and feet is dismissed.

The claim of entitlement to service connection for hypertension is dismissed.

The claim of entitlement to service connection to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities is dismissed.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


